Order filed January 6, 2022




                                                 In The

          Eleventh Court of Appeals
                                             __________
                                      No. 11-21-00194-CV
                                          __________

      IN THE MATTER OF THE ESTATE OF ESTHER ABELL
                   DENTON, DECEASED

                    On Appeal from the County Court at Law No. 2
                               Midland County, Texas
                           Trial Court Cause No. P14779

                                               ORDER
      We have reviewed the “Motion to Recuse or Disqualify Justice W. Bruce
Williams From This Case” filed in this cause on December 27, 2021, as it pertains to
seeking the recusal or disqualification of Justice W. Bruce Williams. Pursuant to
Rule 16.3(b) of the Texas Rules of Appellate Procedure, Justice Williams has
considered the motion in chambers. Justice Williams has found no reason to recuse
or disqualify himself and, pursuant to Rule 16.3(b), has certified the issue to the
entire court for a determination by the other justices of this court. 1 See TEX. R.



      1
       A copy of Justice Williams’s written certification is attached to this order.
APP. P. 16.3(b). Chief Justice John M. Bailey and Justice W. Stacy Trotter have
decided the matter without Justice Williams’s participation.
      The recusal or disqualification of appellate judges is controlled by Rule 16 of
the Texas Rules of Appellate Procedure.         The grounds for disqualification are
provided by the Texas Constitution and the laws of Texas. TEX. R. APP. P. 16.1; see
TEX. CONST. art. V, § 11. The grounds for recusal of an appellate court justice are
provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see TEX. R.
CIV. P. 18b. We find no reason for Justice Williams to disqualify or recuse himself
and hold that none of the grounds set out in Article V, § 11 or Rule 18b are applicable
to Justice Williams in this case. See TEX. CONST. art. V, § 11; TEX. R. CIV. P. 18b; see
also Manges v. Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50
S.W.3d 87, 88 (Tex. App.—Waco 2001, pet. denied).
      The request for the recusal or disqualification of Justice W. Bruce Williams is
denied.


                                                    PER CURIAM


January 6, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
and Trotter, J.

Williams, J., not participating.




                                           2